DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The instant application is a national stage entry under 35 USC 371 of PCT/US2017/039973 (filed 6/29/2017), which claims benefit under 35 USC 119(e) to US Provisional application 62/356754 (filed 6/30/2016).

Election/Restrictions
Applicant's election with traverse of Group 2, a second product: a tissue scaffold/blood vessel scaffold comprising a porous material of a biocompatible polymer and [a first particle comprising conditioned cell culture medium], in the reply filed on 12/8/2021 is acknowledged.  
Applicants have traversed on the grounds that Groups 1, 2, 3, and 6 depend directly or indirectly on claim 1, and therefore share the same special technical feature.  This argument is not found persuasive because the shared technical feature between Groups 1, 2, 3 and 6 (the composition of claim 1) is not a shared special technical feature because it does not present a contribution over the art, in view of Riordan et al for reasons of record.  
Applicants further traverse on the grounds that Groups 4 and 5 share the common feature of “a conditioned cell culture medium” with Groups 1, 2, 3 and 6, therefore a search for any one of the groups would provide results relevant to all of the groups.  This argument is not found persuasive because the shared technical feature between all of Groups 1-6 (a conditioned cell culture medium) is not a shared special technical feature because it does not provide a contribution over the art, in view of Riordan et al for reasons of record.  
Applicants further traverse on the grounds that the International Searching Authority found unity of invention to be present.  In response, unity of invention has been reconsidered in the national stage entry, and unity of invention is found to be lacking for the reasons of record.  
The restriction requirement based on lack of unity of invention is still deemed proper and is therefore made FINAL.
rejoined with elected Group 2.  Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between Groups 2-4 and 6 as set forth in the Office action mailed on 10/7/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claims 7-16 and 21 read on the elected inventive Group 2 and rejoined Groups 3 and 4 and have been examined on the merits.  Claims 1-6 and 17-20 are withdrawn from consideration, pursuant to 37 CFR 1.142(b), there being no allowable generic or linking claim at this time.

Claim Interpretation
	Each of independent claims 7, 9 and 12 reference “the composition of claim 1”, the broadest reasonable interpretation of “the composition of claim 1” is: a composition comprising a first particle comprising conditioned medium from a cell culture, and having a first release profile of the conditioned medium.  The particle may consist of the conditioned culture medium, or the particle may comprise the conditioned medium in combination with another element, such as a polymer.  Claim 1 recites that the particle is optionally present in blood, water, PBS or saline, but as these solutes are optional, they are not required. 
	Each of claims 7 and 9 refer to a tissue scaffold (or blood vessel growth scaffold, which is a species of tissue scaffold) which comprises the composition of claim 1 and a porous material of a biocompatible polymer.  A sol-gel of a biocompatible polymer (e.g. collagen solution) does not read on a porous material of a biocompatible polymer. 
	Claim 12 is directed to a method of making a tissue scaffold, comprising distributing the composition of claim 1 in a biocompatible polymer.  The product made by claim 12 is broader in scope than the product of claim 7, porous biocompatible polymer.  Combining the composition of claim 1 with a sol-gel of a biocompatible polymer (e.g. collagen solution) will read on the claimed method. 

Claim Objections
	Claim 9 is objected to for a minor informality.  In claim 9, the article “the” should be added before the word “scaffold” in the first line, so as to read “...wherein the scaffold is a tube or a sheet.”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 11, 13 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In each of claims 8, 11 and 13, lines 2 and 5, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
In each of claims 8, 11 and 13, lines 6-8, the phrase "a polymer comprising monomers derived from esters including polyhydroxybutyrate, polyhydroxyvalerate...” renders the claim indefinite because it is unclear whether the species following the word “including” are part of the claimed invention.  
In each of claims 8, 11 and 13, lines 8-9, the phrase “a polymer derived from lactones including polycaprolactone” renders the claim indefinite because it is unclear whether polycaprolactone is part of the claimed invention. 
In each of claims 8, 11 and 13, lines 9-11, the phrase “a polymer comprising monomers derived from carbonates including polycarbonate, polyglyconate, ...” renders the claim indefinite because it is unclear whether the species following the word “including” are part of the claimed invention.  See MPEP § 2173.05(d).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schilling et al (WO 13/113821).
Schilling et al disclose a method of preparing a cell-free composition, comprising (a) providing cells on/in a first carrier and subjecting said cells to stress, and (b) collecting factors produced by the cells in a second cell-free carrier (See Pg. 13, ln 14-Pg 14, ln 2).  The cell-free composition collected in step (b) reads on conditioned medium from a cell culture.  Schilling et al teach the second carrier can be a matrix capable of absorbing or trapping the soluble factors (the conditioned medium).  The matrix can then be mechanically fragmented (See Pg. 23, ln 22-Pg 24, 28 and Pg 38, ln 32-Pg 39, ln 15).  The fragmented matrix onto which the soluble factors are absorbed/trapped reads on particles comprising conditioned medium from a cell culture.  The particles of fragmented matrix onto which the soluble factors are absorbed/trapped will necessarily have a first release profile.  Thus the particles of fragmented matrix onto which the soluble factors are absorbed/trapped read on the composition of claim 1.  The fragmented matrix particles onto which the soluble factors are absorbed/trapped can then be mixed with a gel or sol-gel to form a sol-gel that can be injected (See id, and Pg. 42, ln 15-Pg 44, ln 19).  The sol-gel is preferably collagen, but it may alternatively be other biodegradable temperature-sensitive polymers, including polyesters (See Pg. 44, ln 1-14).  
Regarding claim 12: The step of combining the fragmented matrix onto which the soluble factors are absorbed/trapped (which reads on the composition of claim 1) with the sol-gel (which reads on a biocompatible polymer) reads on claim 12.  The resulting mixture reads on a tissue growth scaffold.
polyester, which is one of the recited species in claim 13.

Claims 7-13 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cooper et al (US 2009/0275129).
Cooper et al disclose tissue engineered blood vessels (TEBV) made of biocompatible, bioresorbable scaffolds and one more cells, cell sheets, cell lysates, or minced tissue (See ¶0010).  The TEBV can be used to repair or replace native blood vessel that has been damaged or diseased (See ¶0010).  
The biocompatible, bioresorbable scaffold can be, inter alia, poly(d-dioxanone) (which is a polymer comprising monomers derived from esters), poly epsilon-caprolactone (which is a polymer comprising monomers derived from lactones), poly(trimethylene carbonate) (which is a polymer comprising monomers derived from carbonates), poly(lactide-co-glycolide) (which is a polymer comprising monomers derived from alpha-hydroxy acids), poly(glycolide-co-caprolactone, and/or poly(lactide-co-caprolactone) (which are each polymers comprising monomers derived from alpha-hydroxy acids as well as polymers comprising monomers derived from caprolactone) (See ¶0029).  The biocompatible, bioresorbable scaffold is in the form of a tube (See ¶0031 and Fig 15).  The biocompatible, bioresorbable scaffold is porous (See ¶0033).  
The cells can be human umbilical tissue-derived cells (hUTCs), smooth muscle cells, and vascular endothelial cells (See ¶0052).  The hUTCs provide trophic support (See ¶0052).  In one embodiment, conditioned culture medium from hUTCs is lyophilized onto the scaffolds, and then the scaffolds are seeded with endothelial cells and smooth muscle cells (See ¶0067).  The lyophilized conditioned culture medium reads on particles comprising conditioned cell culture medium.  The lyophilized particles of conditioned cell culture medium will necessarily have a first release profile.  The lyophilized particles of conditioned cell culture medium read on the composition of claim 1.  
Cooper et al further teach treating tissue by implanting the TEBV into the vasculature of a patient (See ¶0076-0077).  
Regarding claims 7, 9 and 10: The TEBV comprising the porous biocompatible, bioresorbable scaffold onto which conditioned cell culture medium is lyophilized is relied upon for this rejection.  The porous biocompatible, bioresorbable scaffold reads on a porous material of a biocompatible polymer, and the lyophilized the composition of claim 1.  The resulting combination (optionally with the ECs and SMCs) reads on a tissue growth scaffold (claim 7) and specifically a blood vessel growth scaffold (claim 11).  The scaffold is in the shape of a tube.
Regarding claim 12: The step of providing the lyophilized conditioned culture medium to the scaffold reads on the claimed step of distributing the composition of claim 1 in a biocompatible polymer, thereby making a tissue growth scaffold.
Regarding claims 8, 11 and 13: Following the discussion of claims 7, 10 and 12 above, the biocompatible, bioresorbable scaffold can be made of, inter alia, poly(d-dioxanone) (which is a polymer comprising monomers derived from esters), poly epsilon-caprolactone (which is a polymer comprising monomers derived from lactones), poly(trimethylene carbonate) (which is a polymer comprising monomers derived from carbonates), poly(lactide-co-glycolide) (which is a polymer comprising monomers derived from alpha-hydroxy acids), poly(glycolide-co-caprolactone, and/or poly(lactide-co-caprolactone) (which are each polymers comprising monomers derived from alpha-hydroxy acids as well as polymers comprising monomers derived from caprolactone).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON M FOX whose telephone number is (571)272-2936. The examiner can normally be reached M-F 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/ALLISON M FOX/Primary Examiner, Art Unit 1633